

117 S601 RS: Prohibiting Punishment of Acquitted Conduct Act of 2021
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 97117th CONGRESS1st SessionS. 601IN THE SENATE OF THE UNITED STATESMarch 4, 2021Mr. Durbin (for himself, Mr. Grassley, Mr. Leahy, Mr. Lee, Mr. Booker, Mr. Tillis, Ms. Klobuchar, and Mr. Ossoff) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJuly 12, 2021Reported by Mr. Durbin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend section 3661 of title 18, United States Code, to prohibit the consideration of acquitted conduct at sentencing.1.Short titleThis Act may be cited as the Prohibiting Punishment of Acquitted Conduct Act of 2021.2.Acquitted conduct at sentencing(a)Use of information for sentencing(1)AmendmentSection 3661 of title 18, United States Code, is amended by inserting , except that a court of the United States shall not consider, except for purposes of mitigating a sentence, acquitted conduct under this section before the period at the end.(2)ApplicabilityThe amendment made by paragraph (1) shall apply only to a judgment entered on or after the date of enactment of this Act.(b)DefinitionsSection 3673 of title 18, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking As and inserting the following:(a)As; and(2)by adding at the end the following:(b)As used in this chapter, the term acquitted conduct means—(1)an act—(A)for which a person was criminally charged and adjudicated not guilty after trial in a Federal, State, or Tribal court; or(B)in the case of a juvenile, that was charged and for which the juvenile was found not responsible after a juvenile adjudication hearing; or(2)any act underlying a criminal charge or juvenile information dismissed—(A)in a Federal court upon a motion for acquittal under rule 29 of the Federal Rules of Criminal Procedure; or(B)in a State or Tribal court upon a motion for acquittal or an analogous motion under the applicable State or Tribal rule of criminal procedure..1.Short titleThis Act may be cited as the Prohibiting Punishment of Acquitted Conduct Act of 2021.2.Acquitted conduct at sentencing(a)Use of information for sentencing(1)AmendmentSection 3661 of title 18, United States Code, is amended by inserting , except that a court of the United States shall not consider, except for purposes of mitigating a sentence, acquitted conduct under this section before the period at the end.(2)ApplicabilityThe amendment made by paragraph (1) shall apply only to a judgment entered on or after the date of enactment of this Act.(b)DefinitionsSection 3673 of title 18, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking As and inserting the following:(a)As; and(2)by adding at the end the following:(b)As used in this chapter, the term acquitted conduct—(1)means—(A)an act—(i)for which a person was criminally charged and adjudicated not guilty after trial in a Federal, State, military, or Tribal court; or(ii)in the case of a juvenile, that was charged and for which the juvenile was found not responsible after a juvenile adjudication hearing; or(B)any act underlying a criminal charge or juvenile information dismissed—(i)in a Federal court upon a motion for acquittal under rule 29 of the Federal Rules of Criminal Procedure; or(ii)in a State, military, or Tribal court upon a motion for acquittal or an analogous motion under the applicable State, military, or Tribal rule of criminal procedure; and(2)does not include an act for which a person was criminally charged and convicted..(c)Victims' rightsSection 3661 of title 18, United States Code, as amended by subsection (a) of this section, is amended—(1)by striking No limitation and inserting the following:(a)In generalExcept as described in subsection (b), no limitation; and(2)by adding at the end the following:(b)Consideration of acquitted conductIn determining an appropriate sentence, a court of the United States shall not consider acquitted conduct under this section for the purposes of determining the appropriate sentencing range pursuant to the United States Sentencing Guidelines, or to sentence a person outside of that sentencing range, except for the purposes of mitigation. (c)Victims' rightsNothing in this section shall limit the rights of a victim under section 3771 (commonly known as the Crime Victims’ Rights Act)..July 12, 2021Reported with an amendment